Exhibit 10.3

TRANSFER AGREEMENT

This TRANSFER AGREEMENT (this “Agreement”) is entered into on this 10th day of
March, 2016, by and between ModusLink Global Solutions, Inc., a Delaware
corporation (together with its direct and indirect subsidiaries, “Transferee”),
and SPH Services, Inc., a Delaware corporation (“Transferor” and together with
Transferee, each a “Party” and collectively, “Parties”).

RECITALS

WHEREAS, Transferor employs certain individuals to provide corporate services on
behalf of its subsidiary, SP Corporate Services LLC (“SP Corporate”), to
Transferee’s direct and indirect subsidiaries (the “Corporate Services”)
pursuant to a Management Services Agreement, dated as of January 1, 2015,
between Transferee and SP Corporate; and

WHEREAS, the Parties have determined that certain employees are providing
Corporate Services exclusively to the Transferee, and the Parties desires to
provide for the transfer of such employees to Transferee upon the terms and
conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the covenants, agreements, representations
and warranties set forth herein and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Transferee and
Transferor agree as follows:

AGREEMENT

ARTICLE 1.

DEFINITIONS

1.1. Certain Defined Terms. In addition to the terms defined elsewhere in this
Agreement, capitalized terms that are not otherwise defined herein have the
following meanings:

“Affiliate” means, as to any Person, any other Person that directly or
indirectly controls, or is under common control with, or is controlled by, such
Person.

“Assumed Liabilities” means all Liabilities arising under or relating to the
Employment Agreements and the provision of the Corporate Services, to the extent
arising or due to be performed following the Effective Date.

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute.

“Contract” means any contract, agreement, lease, commitment, understanding,
whether oral or written, which is intended by the parties thereto or purports to
be legally binding and enforceable.

“Employee Benefit Plan” means all plans, programs or agreements that Transferee
has maintained, sponsored, adopted or obligated itself under with respect to
employee benefits, including any pension or retirement plans, medical or dental
plans, life or long-term disability insurance, bonus or incentive compensation,
stock option or equity participation plans, with respect to the Subject
Employees.

 

1



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, or any successor statute.

“ERISA Affiliate” means, with respect to any Person, any trade or business
(whether or not incorporated) which is a member of a controlled group with such
Person, or which is under common control with such Person within the meaning of
Section 414 of the Code or Section 4001 of ERISA.

“GAAP” means generally accepted accounting principles in the United States
consistently applied for all relevant periods presented.

“Governmental Authority” means any (a) nation, region, state, county, city,
town, village, district or other jurisdiction, (b) federal, state, local,
municipal, foreign or other government, (c) governmental or quasi-governmental
authority of any nature (including any governmental agency, branch, department
or other entity and any court or other tribunal), (d) multinational organization
exercising judicial, legislative or regulatory power or (e) body exercising, or
entitled to exercise, any administrative, executive, judicial, legislative,
police, regulatory or taxing authority or power of any nature of any federal,
state, local, municipal, foreign or other government.

“Law” means any code, law (including, without limitation, common law),
ordinance, regulation, reporting or licensing requirement, rule or statute
applicable to a Person or its assets, Liabilities or business, including,
without limitation, those promulgated, interpreted or enforced by any
Governmental Authority, in each case as amended or in effect prior to or on the
Effective Date.

“Liabilities” means liabilities or obligations of any nature, whether absolute,
accrued, contingent or otherwise, whether due or to become due and whether or
not required to be reflected or reserved against on a balance sheet under GAAP.

“Lien” means any mortgage, pledge, security interest, encumbrance, lien, claim,
option, easement, deed of trust, right-of-way, encroachment, restriction on
transfer (such as a right of first refusal or other similar rights), defect of
title or charge of any kind, whether voluntary or involuntary, including any
conditional sale or other title retention agreement, any lease in the nature
thereof and the filing of, or agreement to give, any financing statement under
the Uniform Commercial Code of any jurisdiction.

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, joint stock companies, joint ventures, associations,
companies, business trusts and other organizations, whether or not legal
entities, and governments and agencies and political subdivisions thereof.

“Subject Employees” means the individuals employed by Transferor in connection
with providing the Corporate Services to be transferred pursuant to the terms
and conditions of this Agreement, as set forth on Schedule A.

 

2



--------------------------------------------------------------------------------

“Transferee’s Knowledge” means actual knowledge of any director or executive
officer, without independent investigation (and shall in no event encompass
constructive, imputed or similar concepts of knowledge).

“Transferor’s Knowledge” means actual knowledge of any manager or executive
officer, without independent investigation (and shall in no event encompass
constructive, imputed or similar concepts of knowledge).

ARTICLE 2.

REPRESENTATIONS AND WARRANTIES OF TRANSFEREE

As a material inducement to Transferor to enter into this Agreement and
consummate the transactions contemplated hereby, Transferee hereby represents
and warrants to Transferor, as of the date hereof, as follows:

2.1. Organization and Corporate Power. Transferee is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware. Transferee has full power, capacity and authority necessary to enter
into and perform its obligations under this Agreement and to consummate the
transactions contemplated hereby.

2.2. Due Authorization. The execution and delivery by Transferee of this
Agreement and the consummation by Transferee of the transactions contemplated
hereby have been duly authorized by all necessary corporate action on the part
of Transferee and no other corporate proceeding is necessary for the execution
and delivery of this Agreement by Transferee, the performance by Transferee of
its obligations hereunder and the consummation by Transferee of the transactions
contemplated hereby. This Agreement has been duly executed and delivered by
Transferee and constitutes the legal, valid and binding obligations of
Transferee, enforceable against Transferee in accordance with its terms.

2.3. No Violation; Consents and Notices.

(a) The execution, delivery and performance by Transferee of this Agreement do
not and will not (i) violate any Law or any decree or judgment of any court or
other Governmental Authority applicable to Transferee; (ii) violate or conflict
with, result in a breach of, constitute a default (or an event which, with or
without notice or lapse of time or both, would constitute a default) under,
permit cancellation of any material Contract to which Transferee is a party or
by which it is bound; or (iii) violate or conflict with any provision of the
Certificate of Incorporation and Bylaws of Transferee.

(b) No consents or approvals of, or notices, filings or registrations by
Transferee to or with, any Governmental Authority or any other Person not a
party to this Agreement are necessary in connection with the execution, delivery
and performance of this Agreement or Transferee’s assumption of the Assumed
Liabilities.

2.4. Legal Proceedings. There is no Proceeding pending or, to the Transferee’s
Knowledge, threatened against Transferee that questions or challenges the
validity of this Agreement or that may prevent, delay, make illegal or otherwise
interfere with the ability of Transferee to consummate any of the transactions
contemplated by this Agreement.

 

3



--------------------------------------------------------------------------------

ARTICLE 3.

REPRESENTATIONS AND WARRANTIES OF TRANSFEROR

As a material inducement to Transferee to enter into this Agreement and
consummate the transactions contemplated hereby, Transferor hereby represents
and warrants to Transferee, as of the date hereof, as follows:

3.1. Organization, Power and Authority. As of the date hereof, Transferor is a
limited liability company duly organized, validly existing and in good standing
under the laws of Delaware. Transferor has full power, capacity and authority
necessary under all applicable Laws to enter into and perform its obligations
under this Agreement, to consummate the transactions contemplated hereby and to
own, operate or lease the properties that it purports to own, operate or lease
and to carry on its business as it is now being conducted.

3.2. Due Authorization. The execution and delivery by Transferor of this
Agreement and the consummation by Transferor of the transactions contemplated
hereby have been duly authorized by all necessary limited liability company
action on the part of Transferor and no other limited liability company
proceeding is necessary for the execution and delivery of this Agreement by
Transferor, the performance by Transferor of its obligations hereunder and the
consummation by Transferor of the transactions contemplated hereby. This
Agreement has been duly executed and delivered by Transferor and constitutes
legal, valid and binding obligations of Transferor, enforceable against
Transferor in accordance with its respective terms.

3.3. No Violation; Consents and Notices. The execution, delivery and performance
by Transferor of this Agreement do not and will not (i) violate in any material
respect any Law or any decree or judgment of any court or other Governmental
Authority applicable to Transferor; (ii) violate or conflict with, result in a
breach of, constitute a default (or an event which, with or without notice or
lapse of time or both, would constitute a default) under, permit cancellation
of, or result in the creation of any Lien upon any material Contract; or
(iii) violate or conflict with any provision of its limited liability company
operating agreement of Transferor.

3.4. Employees; Employee Benefit Plans.

(a) Correct and complete copies of all written employment agreements which
impact or establish the terms of employment or compensation of each Subject
Employee, if any, have been delivered to Transferee. Transferor has not
terminated or given notice to its intention to terminate any Subject Employee as
of the date hereof.

(b) The transactions contemplated by this Agreement, will not, either alone or
in combination with any other event or events, cause Transferee to incur any
liabilities with respect to any Employee Benefit Plan. Transferee shall not
assume or otherwise succeed to, by operation of law, contract or otherwise, any
obligations of Transferor or any ERISA Affiliate to any employees of Transferor,
or to any other Person rendering services in respect of the Corporate Services
that are commonly provided by such employees and Transferee shall have no
obligations to any such employee or other Person. No event has occurred in
connection with any Employee Benefit Plan that has resulted or may reasonably
result in any Liabilities for which Transferee may be responsible, whether by
operation of law, by contract or otherwise.

 

4



--------------------------------------------------------------------------------

3.5. Labor Matters.

(a) Transferor is neither a party to nor has any obligation pursuant to any
collective bargaining or other similar Contract regarding the rates of pay or
working conditions of the Subject Employees. Transferor is not obligated under
any Contract to recognize or bargain with any labor organization or union on
behalf of such employees. Neither Transferor nor any of its officers or
directors or any of the Subject Employees are subject to a charge or, to
Transferor’s Knowledge, threatened with the charge, of any unfair labor practice
applicable to or affecting the Corporate Services or the activities of the
Subject Employees. There is no strike, work stoppage, walkout, slowdown,
handbilling, picketing or other “concerted action” involving any Subject
Employees, and no grievance proceeding or other controversy is in progress,
pending or, to Transferor’s Knowledge, threatened between Transferor and any
Subject Employee or any union or collective bargaining unit relating thereto.

(b) With respect to providing the Corporate Services and the activities of the
Subject Employees, Transferor is in material compliance with all applicable Laws
concerning the employer-employee relationship and with all Contracts relating to
the employment of the Subject Employees including all Laws relating to terms and
conditions of employment, wages, hours, collective bargaining, workers’
compensation, occupational safety and health, equal employment opportunity and
immigration, and are not engaged in any unfair labor or unlawful employment
practice. Transferor has not received any written notice alleging that it has
failed to comply with any such Laws. With respect to providing the Corporate
Services, there are no pending or, to Transferor’s Knowledge, threatened
Proceedings regarding any alleged misclassification of Subject Employees as
independent contractors.

(c) Transferor has not taken any action that could constitute a “mass layoff” or
“plant closing” within the meaning of the Worker Adjustment and Retraining
Notification (“WARN”) Act or could otherwise trigger any notice requirement or
liability under any local or state plant closing notice Law. Further, Transferor
has fully complied with the WARN Act and its rules and regulations.

ARTICLE 4.

TRANSFER OF EMPLOYEES

4.1. Employees and Benefit Plans.

(a) Transferor shall, effective as of March 1, 2016 (the “Effective Date”),
terminate all of the Subject Employees, and Transferee shall offer, effective as
of the Effective Date, employment to all of the Subject Employees at
substantially the same compensation, and with substantially comparable benefits,
as they received from Transferor immediately prior to the Effective Date.
Effective as of the Effective Date, the Subject Employees shall cease to be
employed by Transferor, and Subject Employees who have accepted Transferee’s
offer of employment shall become employees of Transferee (such Subject
Employees, the “Transferred Employees”). Transferee shall make commercially
reasonable efforts to ensure that the Transferred Employees receive credit for
all of their service with Transferor under all welfare and benefit plans for
purposes of eligibility and vesting and benefit entitlement (but not for
purposes of accrual of benefits under a defined benefit pension plan).
Transferee shall also use

 

5



--------------------------------------------------------------------------------

commercially reasonable efforts to ensure that no pre existing condition,
limitation or exclusion shall apply to participation and coverage for such
Transferred Employees (and their dependents) under a group welfare or health
benefit plan and Transferred Employees shall receive credit for any deductibles,
co-payments and out of pocket expenses that they have incurred. Transferee and
Transferor shall each make commercially reasonable efforts to ensure that any
restricted stock or stock options or similar equity awards are transferred
without acceleration or forfeiture and continue to vest and to be exercisable in
accordance with their terms, and shall otherwise cooperate to ensure that, no
severance payments are assumed, triggered, accelerated or forfeited by virtue of
the transactions contemplated in this Agreement. Effective as of the Effective
Date, Transferor shall release, or cause to be released, Subject Employees from
the provisions of any restrictive covenants and/or agreements with Transferor so
as to enable Transferee to offer employment to such Subject Employees.
Transferee will not have any responsibility, liability or obligation, to the
Subject Employees or to any other Person with respect to any Employee Benefit
Plan. All Subject Employees who serve as officers of the Transferor or its
subsidiaries as of the Effective Date shall continue to serve as officers of
such entities following the Effective Date.

(b) Transferor will be responsible for (i) the payment of all wages, fees and
other remuneration due to all of its Subject Employees, consultants and
contractors with respect to their respective services as Subject Employees,
consultants and contractors of Transferor and/or the Corporate Services through
the close of business on the Effective Date, and (ii) compliance with all
applicable Laws respecting the termination of the Subject Employees.

(c) Transferred Employees (and their eligible dependents and their children who
are eligible for continued coverage until age 26 under the Patient Protection
and Affordable Care Act) who experience a “qualifying event” (as defined in the
Code, section 4980B) after the Effective Date shall be eligible to elect health
plan continuation coverage under the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (“COBRA”), under Transferee’s group health plan. All
other Subject Employees (and their eligible dependents) who are receiving
(i) COBRA continuation coverage under Transferor’s group health plan prior to
the Effective Date and/or (ii) whom Transferee does not offer employment or who
refuse such offer of employment and who experience a “qualifying event” (as
defined in the Code, section 4980B) shall be eligible to elect COBRA
continuation coverage under Transferor’s group health plan.

(d) It is understood and agreed between the Parties that all provisions
contained in this Agreement with respect to employee benefit plans or employee
compensation are included for the sole benefit of the respective Party hereto
and do not and shall not create any right in any other person, including, but
not limited to, any Transferred Employee, any participant in any benefit or
compensation plan or any beneficiary thereof.

4.2. Indemnification. Transferor agrees to indemnify and hold harmless
Transferee (and their respective officers, employees, partners, agents,
affiliates and controlling parties) from and against any and all losses,
liabilities, damages, claims, suits, actions, judgments or causes of action,
assessments, costs and expenses, including without limitation interest,
penalties, reasonable attorneys’ fees, any and all reasonable expenses incurred
in investigating, preparing or defending against any litigation, commenced or
threatened, or any claim whatsoever, and any and all amounts paid in settlement
of any claim or litigation, asserted against, resulting to,

 

6



--------------------------------------------------------------------------------

imposed upon, or incurred or suffered by Transferee directly as a result of
third party claims resulting or arising from the Employment Agreements,
provided, however, that the indemnity agreement contained in this Section 4.2
shall not apply to amounts paid in settlement of any such loss, claim, damage,
liability, or action if such settlement is effected without the consent of
Transferor (which consent shall not be unreasonably withheld, conditioned or
delayed).

ARTICLE 5.

GENERAL PROVISIONS

5.1. This Agreement constitutes the entire agreement between the Parties hereto
pertaining to the subject matter hereof and supersedes all prior representations
and agreements, whether oral or written, and cannot be modified, changed, waived
or terminated except by a writing signed by both of the Parties hereto. No
course of conduct or trade custom or usage shall in any way be used to explain,
modify, amend or otherwise construe this Agreement.

5.2. All notices, requests, demands and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly given if personally delivered, sent by nationally recognized overnight
carrier, one day after being sent, or mailed by first class registered or
certified mail, return receipt requested, five days after being sent.

5.3. This Agreement shall be governed by and construed under the laws of the
State of New York and the Parties hereby submit to the personal jurisdiction of
any federal or state court located therein, and agree that jurisdiction shall
rest exclusively therein, without giving effect to the principles of conflict of
laws.

5.4. This Agreement may not be assigned directly or indirectly, by operation of
law or otherwise, by any Party hereto (including in connection with a sale or
transfer of all or substantially all of business or assets of such Party,
whether by sale, merger, operation of law, or otherwise in connection with a
change of control) without the prior written consent of the other Parties to
this Agreement; provided, however, Transferor may assign this Agreement to an
Affiliate. This Agreement shall solely inure to the benefit of and be binding
upon the Parties hereto and their permitted (in accordance with the foregoing)
successors and assigns.

5.5. This Agreement may be executed in two or more counterparts, each of which
shall be deemed to be an original but all of which together shall constitute one
and the same instrument.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Party hereto has caused this Agreement to be executed
on its behalf by its duly authorized officer, all as of the day and year first
above written.

 

TRANSFEROR:

 

SPH SERVICES, INC.

By:  

/S/ JAMES F. McCABE, JR.

  Name:   James F. McCabe, Jr.   Title:   CFO

 

TRANSFEREE:

 

MODUSLINK GLOBAL SOLUTIONS, INC.

By:  

/S/ JOHN J. BOUCHER

  Name:   John J. Boucher   Title:   President and CEO

 

8



--------------------------------------------------------------------------------

Schedule A

Subject Employees

 

Employee Name

 

Title

 

Department

Brian O’Donnell

  Vice President and Treasurer   Treasury

Lorraine Buffman

  Sr. Corporate Treasury Analyst   Treasury

Jason Harlow

  Director of Internal Audit   Internal Audit

Jana Kotalova

  Europe Audit Manager   Internal Audit

Grace Lam

  Asia Audit Manager   Internal Audit

Preethi Iyer

  Manager Corporate Accounting   Controller’s Department